FIRST AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


FIRST AMENDMENT, dated as of February 7, 2008 (this "Amendment"), to the Amended
and Restated Credit Agreement, dated as of November 16, 2007 (the "Credit
Agreement"), by and among the lenders identified on the signature pages hereof
(such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter each individually as a "Lender" and collectively as
the "Lenders"), WELLS FARGO FOOTHILL, INC., a California corporation, as the
arranger and administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, "Agent"), CITICAPITAL
COMMERCIAL CORPORATION, as syndication agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, "Syndication Agent"),
TAKE-TWO INTERACTIVE SOFTWARE, INC., a Delaware corporation ("Parent"), and each
of Parent's domestic Subsidiaries identified on the signature pages hereof as a
Borrower (such Subsidiaries, together with Parent, are referred to hereinafter
each individually as a "U.S. Borrower", and collectively, jointly and severally,
as the "U.S. Borrowers"), TAKE TWO GB LTD., a company incorporated under the
laws of England and Wales (the "U.K. Borrower", and together with the U.S.
Borrowers, each a "Borrower" and collectively, the "Borrowers"), and each of
Parent's Subsidiaries identified on the signature pages hereof as a Guarantor
(such Subsidiaries are referred to hereinafter each individually as a
"Guarantor", and individually and collectively, jointly and severally, as the
"Guarantors"; and together with Borrowers, each a "Loan Party" and collectively,
the "Loan Parties").
 
WHEREAS, in accordance with Section 6 of the Fee Letter, the Loan Parties, the
Agent and the Lenders agree to modify the Credit Agreement on and subject to the
terms set forth herein;
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
 
1. Definitions. Any capitalized term used herein and not defined shall have the
meaning assigned to it in the Credit Agreement.
 
2. Amendments.
 
(a) Schedule 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of "Applicable Margin" in its entirety to read as
follows:
 
""Applicable Margin" means, as of any date of determination,
 
(a) For the period from and including the Closing Date to but excluding the
effective date of any determination of the Applicable Margin pursuant to clause
(b) below, the applicable rate per annum set forth opposite Level I below (the
"Initial Applicable Margin").
 
(b) For each quarter thereafter, commencing on the first day of the first
quarter that occurs six months after the Closing Date, the relevant Applicable
Margin set forth in the table below that corresponds to the applicable average
Liquidity for the immediately preceding thirty day period set forth opposite
thereto.
 
1

--------------------------------------------------------------------------------


 
Level
30 Day Average Liquidity
Applicable Margin in respect of Base Rate Loans
Applicable Margin in respect of LIBOR Rate Loans
 
I
Less than or equal to $45,000,000
2.50%
3.75%
II
Greater than $45,000,000 but less than or equal to $105,000,000
2.25%
3.50%
III
Greater than $105,000,000
2.00%
3.25%

 
(c) Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default, the Applicable Margin shall be set at Level
I set forth in the table above."
 
3. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the fulfillment, in a manner satisfactory to the Agent and the Lenders, of
each of the following conditions precedent (the date such conditions are
fulfilled or waived by the Agent and the Lenders is hereinafter referred to as
the "Amendment Effective Date"):
 
(a) Representations and Warranties; No Event of Default. The representations and
warranties herein, in Section 4 of the Credit Agreement and in each other Loan
Document and certificate or other writing delivered to the Agent and the Lenders
pursuant hereto on or prior to the Amendment Effective Date shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) after giving effect to
this Amendment on and as of the Amendment Effective Date as though made on and
as of such date (except to the extent such representations and warranties
expressly relate to an earlier date), and no Default or Event of Default shall
have occurred and be continuing on the Amendment Effective Date or would result
from this Amendment becoming effective in accordance with its terms.
 
(b) Execution of Amendment. The Agent and the Lenders shall have executed this
Amendment and shall have received a counterpart to this Amendment, duly executed
by the Borrowers and each Guarantor.
 
4. Representations and Warranties. Each of the Borrowers and the Guarantors
represents and warrants as follows:
 
(a) The execution, delivery and performance by the Borrowers or such

2

--------------------------------------------------------------------------------


 
Guarantor of this Amendment (including, without limitation, Section 5) and the
performance by the Borrowers or such Guarantor of the Credit Agreement, as
amended hereby, have been duly authorized by all necessary action, and the
Borrowers or such Guarantor has all requisite power, authority and legal right
to execute, deliver and perform this Amendment (including, without limitation,
Section 5) and to perform the Credit Agreement, as amended hereby.
 
(b) This Amendment and the Credit Agreement, as amended hereby, is a legal,
valid and binding obligation of the Borrowers or such Guarantor, enforceable
against the Borrowers or such Guarantor in accordance with the terms thereof,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors' rights generally.
 
(c) The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) after giving effect to this Amendment on and as of the Amendment
Effective Date as though made on and as of the Amendment Effective Date (except
to the extent such representations and warranties expressly relate to an earlier
date), and no Event of Default or Default has occurred and is continuing on and
as of the Amendment Effective Date, or would result from this Amendment becoming
effective in accordance with its terms.
 
5. Release. Each of the Borrowers and the Guarantors may have certain Claims
against the Released Parties, as those terms are defined below, regarding or
relating to the Credit Agreement or the other Loan Documents. The Agent, the
Lenders, the Borrowers and the Guarantors desire to resolve each and every one
of such Claims in conjunction with the execution of this Amendment and thus each
of the Borrowers and the Guarantors makes the releases contained in this Section
5. In consideration of the Agent and the Lenders entering into this Amendment
and agreeing to substantial concessions as set forth herein, each of the
Borrowers and the Guarantors hereby fully and unconditionally releases and
forever discharges each of the Agent and the Lenders, and their respective
directors, officers, employees, subsidiaries, branches, affiliates, attorneys,
agents, representatives, successors and assigns and all persons, firms,
corporations and organizations acting on any of their behalves (collectively,
the "Released Parties"), of and from any and all claims, allegations, causes of
action, costs or demands and liabilities, of whatever kind or nature, from the
beginning of the world to the date on which this Amendment is executed, whether
known or unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated or unanticipated, which the Borrowers or the Guarantors
has, had, claims to have had or hereafter claims to have against the Released
Parties by reason of any act or omission on the part of the Released Parties, or
any of them, occurring prior to the date on which this Amendment is executed,
including all such loss or damage of any kind heretofore sustained or that may
arise as a consequence of the dealings among the parties up to and including the
date on which this Amendment is executed, including the administration or
enforcement of the Advances, the Obligations, the Credit Agreement or any of the
Loan Documents (collectively, all of the foregoing, the "Claims"). Each of the
Borrowers and the Guarantors represents and warrants that it has no knowledge of
any claim by it against the Released Parties or of any facts or acts of
omissions of the Released Parties which on the date

3

--------------------------------------------------------------------------------


 
hereof would be the basis of a claim by the Borrowers or the Guarantors against
the Released Parties which is not released hereby. Each of the Borrowers and the
Guarantors represents and warrants that the foregoing constitutes a full and
complete release of all Claims.
 
6. Miscellaneous.
 
(a) Continued Effectiveness of the Credit Agreement. Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Amendment Effective
Date (i) all references in the Credit Agreement to "this Agreement", "hereto",
"hereof", "hereunder" or words of like import referring to the Credit Agreement
shall mean the Credit Agreement as amended by this Amendment, and (ii) all
references in the other Loan Documents to the "Credit Agreement", "thereto",
"thereof", "thereunder" or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment. To the
extent that the Credit Agreement or any other Loan Document purports to pledge
to Agent, or to grant to Agent, a security interest or lien, such pledge or
grant is hereby ratified and confirmed in all respects. Except as expressly
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as an amendment of any right, power or remedy of the Agent and
the Lenders (including the Issuing Lender) under the Credit Agreement or any
other Loan Document, nor constitute an amendment of any provision of the Credit
Agreement or any other Loan Document.
 
(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment.
 
(c) Headings. Section headings herein are included for convenience of reference
only and shall not constitute a part of this Amendment for any other purpose.
 
(d) Costs and Expenses. The U.S. Borrowers agree to pay on demand all reasonable
fees, costs and expenses of the Agent and the Lenders in connection with the
preparation, execution and delivery of this Amendment.
 
(e) Amendment as Loan Document. The Borrowers and each Guarantor hereby
acknowledge and agree that this Amendment constitutes a "Loan Document" under
the Credit Agreement. Accordingly, it shall be an Event of Default under the
Credit Agreement if (i) any representation or warranty made by the Borrowers or
any Guarantor under or in connection with this Amendment shall have been untrue,
false or misleading in any material respect when made, or (ii) the Borrowers or
any Guarantor shall fail to perform or observe any term, covenant or agreement
contained in this Amendment.
 
(f) Governing Law. This Amendment shall be governed by the laws of the State of
New York.
 
4

--------------------------------------------------------------------------------


 
(g) Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS.
 
[Remainder of this Page Intentionally Left Bank.]
 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.



 
 
U.S. BORROWERS:
     
TAKE-TWO INTERACTIVE SOFTWARE, INC.,
 
a Delaware corporation
     
By:
/s/ Lainie Goldstein
 
Name:
Lainie Goldstein
 
Title:
Chief Financial Officer
     
JACK OF ALL GAMES, INC.,
a New York corporation
     
By:
/s/ Lainie Goldstein
 
Name:
Lainie Goldstein
 
Title:
Chief Financial Officer

 

   U.K. BORROWER:         TAKE-TWO GB LIMITED   a company incorporated under the
laws of England and Wales         By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Director
       
 GUARANTORS:
 
 
2K GAMES, INC.,
a Delaware corporation
 
2KSPORTS, INC.,
a Delaware corporation
 
FIRAXIS GAMES, INC.,
a Delaware corporation
 
FROG CITY SOFTWARE, INC.,
a Delaware corporation
        By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Vice President




--------------------------------------------------------------------------------




 
2K PLAY, INC.,
a Delaware corporation
 
INDIE BUILT, INC.,
a Delaware corporation
 
INVENTORY MANAGEMENT SYSTEMS, INC.,
a Delaware corporation
 
KUSH GAMES, INC.,
a California corporation
 
TAKE-TWO LICENSING, INC.,
a Delaware corporation
 
TALONSOFT, INC.,
a Delaware corporation
 
VISUAL CONCEPTS ENTERTAINMENT,
a California corporation
 
VLM ENTERTAINMENT GROUP, INC.,
a Delaware corporation

 

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Vice President


--------------------------------------------------------------------------------





     
ROCKSTAR SAN DIEGO, INC.,
a Virginia corporation
 
2K BOSTON LLC,
a Delaware limited liability company
 
ROCKSTAR GAMES, INC.,
a Delaware corporation

 

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Secretary

     
CAT DADDY GAMES, L.L.C.,
a Washington limited liability company
     
By: Take-Two Interactive Software, Inc., its sole
member
   

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Vice President and Associate General Counsel

 

 
JOYTECH EUROPE LIMITED
a company incorporated under the laws of England and Wales
   

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Director

 
TAKE TWO INTERACTIVE SOFTWARE EUROPE LIMITED
a company incorporated under the laws of England and Wales
   

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Director




--------------------------------------------------------------------------------




 
DMA DESIGN HOLDINGS LIMITED
a company incorporated under the laws of England and Wales
   

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Director

 

 
ROCKSTAR LINCOLN LIMITED
a company incorporated under the laws of England and Wales
   

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Director

 

 
ROCKSTAR LEEDS LIMITED
a company incorporated under the laws of England and Wales
   

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Director

 

 
ROCKSTAR LONDON LIMITED
a company incorporated under the laws of England and Wales
   

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Director

 

 
ROCKSTAR NORTH LIMITED
a company incorporated under the laws of England and Wales
   

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Director


--------------------------------------------------------------------------------




 
ROCKSTAR INTERNATIONAL LIMITED
a company incorporated under the laws of England and Wales
   

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Director

 

 
VENOM GAMES LIMITED
a company incorporated under the laws of England and Wales
   

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Director

 

 
TAKE TWO INTERNATIONAL SA,
a company incorporated under the laws of Switzerland
   

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Director

 

 
2K MARIN, INC.,
a Delaware corporation
   

  By:
/s/ Daniel P. Emerson
  Name:
Daniel P. Emerson
  Title:
Vice President


--------------------------------------------------------------------------------


 

 
WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a Lender
     
By:
/s/ Tiffany Ormon
 
Name:
Tiffany Ormon
 
Title:
Vice President
     

 

--------------------------------------------------------------------------------





     
CITICAPITAL COMMERCIAL CORPORATION,
as a Lender
     
By:
/s/ Doreen Amado
 
Name:
Doreen Amado
 
Title:
Vice President
     

 

--------------------------------------------------------------------------------



